Exhibit FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT Far East Energy Corporation (the "Company") and Garry Ward ("Optionee") hereby agree to amend and restate the stock option agreement previously entered into between the Company and Optionee on February 1, 2004, a copy of which is attached hereto (the "Original Option Agreement").This amendment and restatement is made solely with respect to those Options which vested after December 31, 2004 and the terms of the Original Option Agreementshall remain in effect with respect to all Options that vested prior to January 1, 2005. General Information Name: Garry Ward Award Date: February 1, 2004 FMV on the Award Date: $2.37 Affected Options 300,000 Exercise Price for the Affected Options: $2.37 Expiration Date: February 1, 2014 FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of this 27th day of December, 2007, by and between FAR EAST ENERGY CORPORATION, a Nevada corporation (the "Company"), and Garry Ward ("Optionee"). WHEREAS, the Company and the Optionee previously entered into a Stock Option Agreement (the "Original Option Agreement") dated as of February 1, 2004 setting forth the grant of options to purchase 400,000 shares of common stock of the Company, par value $0.001 per share (the "Common Stock") at an exercise price of per share of $2.00; WHEREAS, the Company and Optionee acknowledge that 100,000 options vested on or before
